DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group I in the reply filed on July 05, 2022 is acknowledged.
2.	Claims 4, 17, 19-21, 23 and 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 05, 2022.
3.	Claims 3, 5, 6 and 10-14 are under examination in the instant office action.

    Claim Objections
4.	Claim 14 is objected to because of the following informalities: 
The claim recites acronyms without first providing the full name of the terms. It is suggested that the terms be spelled out at their first use so that it is clearly understood what they stand for. Appropriate correction is suggested.

Information Disclosure Statement
	5.	The information disclosure statement filed on 05/17/2020 fails to comply with 37 CFR 1.98(b)(5), which requires the following: 
(b)(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.
The information disclosure statement filed on 05/17/2020 has been considered except references lined through. (See MPEP § 609, specifically III, C(1)).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 3, 5, 6 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 3 is vague and ambiguous in section (b), which is limited to “determining the presence” without any active, physical and repeatable steps to support the determining step. This renders the claim indefinite.
Applicant is advised that one of the purposes of the 112, second paragraph is to provide a clear warning to others as to what constitutes infringement of the patent (see, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification”. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F .2d 1565 (Fed. Cir. 1986) (citations omitted).
In precedential decision Ex parte Kenichi Miyazaki, Appeal 2007-330, BPAI stated “In particular, rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph”. 
	Further, the federal Circuit stated in Halliburton Energy Servs.:
	When a claim limitation is defined in purely functional terms, the task of determining whether that limitation is sufficiently definite is a difficult one that is highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the relevant art area). We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiner demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
Halliburton Energy Servs. V. M-ILLC 514 F .3d 1244, 1255 (Fed. Cir. 2008) (emphasis added). 
	8.	Claims 5, 6 and 10-14 are indefinite for being dependent from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 3, 5, 6, 10 and 11 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Lööv et al., Cell Mol Neurobiol, 2016, 36:437-48, reference 7 of IDS filed on 05/17/2021.
Claims 3, 5, 6, 10 and 11 encompass an in vitro method of determining the presence of pathological alpha-synuclein in a subject by providing an extracellular vesicle sample obtained from blood from the subject suffering from Parkinson’s disease (PD). The Lööv et al. publication fully teaches determining the presence of alpha-synuclein in extracellular vesicles isolated from plasma of PD patients, see abstract and the full text of the publication.
10.	Claim(s) 3, 5, 6 and 10 is/are further rejected under 35 U.S.C. 102(a) as being anticipated by Stuendl et al., Brain, 2016, 139:481-94, reference 12 of IDS filed on 05/17/2021.
Claims 3, 5, 6 and 10 encompass an in vitro method of determining the presence of pathological alpha-synuclein in a subject by providing an extracellular vesicle sample obtained from CSF from the subject suffering from Parkinson’s disease (PD). The Stuendl et al. publication fully teaches determining the presence of alpha-synuclein in extracellular vesicles isolated from CSF of PD patients, see abstract and the full text of the publication.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim(s) 3, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuendl et al., 2016, see above, in view of Böing et al., J Extracell. Vesicles, 2014, 3:23430, reference 18 of IDS filed on 05/25/2021.
Claims 3, 10, 12 and 13 encompass an in vitro method of determining the presence of pathological alpha-synuclein in a subject by providing an extracellular vesicle (EV) sample from the subject wherein the sample is obtained by using size exclusion chromatography. The Stuendl et al. publication fully teaches determining the presence of alpha-synuclein in extracellular vesicles isolated from CSF of PD patients, see abstract and the full text of the publication. There is no disclosure of isolating EVs by means of size exclusion chromatography.
Publication of Böing et al. fully describes technique of isolating EVs by size exclusion chromatography and especially points out that the technique itself was known from 1974, see abstract, whole paper and reference to prior art at p. 2.
It would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to determine the presence of alpha-synuclein protein in the sample of EVs as fully described by Stuendl et al. disclosure, and further to use a well-known technique to separate the EVs, as described within the Böing et al. publication. One skilled in the art would have been motivated to do that because at that time size exclusion chromatography (SEC) represented one of known, identified and predictable solutions, fully within technical grasp of an ordinary practitioner. 
12.	Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuendl et al., 2016, see above, in view of Fairfoul et al., Ann. Clin. Translat. Neurology, 2016: 1-7, reference 3 of IDS filed on 05/17/2021.
Claims 3 and 14 encompass an in vitro method of determining the presence of pathological alpha-synuclein in a sample of EVs from a subject by using RT-QuIC. The Stuendl et al. publication fully teaches determining the presence of alpha-synuclein in extracellular vesicles isolated from CSF of PD patients, see abstract and the full text of the publication. There is no disclosure of detecting alpha-synuclein by RT-QuIC.
Publication of Fairfoul et al. fully describes real-time quaking-induced conversion RT-OuIC assay to detect alpha-synuclein, see title, abstract, the whole text of the article.
It would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to determine the presence of alpha-synuclein protein in the sample of EVs as fully described by Stuendl et al. disclosure, and use RT-QuIC, as described and used specifically for analysis of alpha-synuclein in CSF within the Fairfoul et al. publication. One skilled in the art would have been motivated to do that because at that time RT-QuIC was known, described and used specifically for analysis of alpha-synuclein in CSF, providing a good option for a skilled practitioner. 

Conclusion
13.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
July 21, 2022